          Case 2:18-cv-01132-TSZ Document 147 Filed 04/28/21 Page 1 of 6




1                                                                The Hon. Thomas S. Zilly
2
3
4
5
6
                              UNITED STATES DISTRICT COURT
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
      ESTHER HOFFMAN; SARAH DOUGLASS;
9     ANTHONY KIM; and IL KIM and DARIA
      KIM, husband and wife and the marital                   Case No. C18-1132 TSZ
10    community comprised thereof, on behalf of
      themselves and on behalf of others similarly            PLAINTIFFS’ MOTION FOR
11    situated,                                               LEAVE TO MOVE TO STRIKE
                                                              AFFIRMATIVE DEFENSES UNDER
12                              Plaintiffs,                   FED. R. CIV. P. 12(f)(2)

13              vs.                                           NOTED FOR CONSIDERATION:
                                                              May 7, 2021
14    TRANSWORLD SYSTEMS INCORPORATED;
      PATENAUDE AND FELIX, A.P.C.;
15    MATTHEW CHEUNG, and the marital
      community comprised of MATTHEW CHEUNG
16    and JANE DOE CHEUNG; National Collegiate
      Student Loan Trust 2004-2; National Collegiate
17    Student Loan Trust 2005-2; National Collegiate
      Student Loan Trust 2005-3; National Collegiate
18    Student Loan Trust 2006-1; National Collegiate
      Student Loan Trust 2006-3; National Collegiate
19    Student Loan Trust 2007-4,
20                               Defendants.
21
                                       I. RELIEF REQUESTED
22
            Plaintiffs move for an order to allow the Court to consider Plaintiffs’ untimely
23
     arguments to strike Defendants’ affirmative defenses under Fed. R. Civ. P. 12(f)(2) included
24
     in Plaintiffs’ Motion to Strike and Dismiss Defendants’ Affirmative Defenses. Under Fed. R.
25
26
     PLAINTIFFS’ MOTION FOR LEAVE TO                                                1708 Bellevue Avenue
     MOVE TO STRIKE AFFIRMATIVE                                                      Seattle, WA 98122
                                                                           (206) 441-5444 FAX (206) 838-6346
     DEFENSES UNDER FED. R. CIV. P. 12(f)(2) - 1
     (Case No. C18-1132 TSZ)
          Case 2:18-cv-01132-TSZ Document 147 Filed 04/28/21 Page 2 of 6




1    Civ. P. 12(f)(2) Plaintiffs were required to file a motion to strike under Fed. R. Civ. P. 12(f)

2    no later than April 12, 2021, absent leave of Court. Plaintiffs are filing a motion for summary

3    judgment pursuant to Fed. R. Civ. P. 56(a) to dismiss certain affirmative defense asserted by
4
     Defendants, and request the Court to also consider striking Defendants’ 55 affirmative
5
     defenses pursuant to Fed. R. Civ. P. 12(f). A copy of Plaintiffs’ proposed Fed. R. Civ. P.
6
     56(a) and 12(b)(2) motion is attached as Exhibit 1 to the Declaration of Guy W. Beckett filed
7
     with this motion.
8

9                                       II. RELEVANT FACTS

10          Each of the Defendants filed their Answers to Plaintiffs’ Second Amended Complaint
11   on March 23, 2021. See Dkt. No.’s 139, 140, and 141. Plaintiffs are filing a motion for
12
     summary judgment dismissal of certain affirmative defenses raised by the Defendants and
13
     ask the Court to also consider whether all of Defendants’ 55 affirmative defenses should be
14
     stricken under Fed. R. Civ. P. 12(f) because they are insufficiently pled.
15
16                                         III. ARGUMENT

17   A.     The Court Should Consider Plaintiffs’ Untimely Arguments to Strike
            Defendants’ Affirmative Defenses Under Fed. R. Civ. P. 12(f) Included in
18          Plaintiffs’ Motion to Strike and Dismiss Defendants’ Affirmative Defenses.
19          Fed. R. Civ. P. 12(f) provides as follows:
20
               MOTION TO STRIKE. The court may strike from a pleading an
21             insufficient defense or any redundant, immaterial, impertinent, or
               scandalous matter. The court may act:
22
                   (1)     on its own; or
23                 (2)     on motion made by a party either before responding to the
24             pleading or, if a response is not allowed, within 21 days after being
               served with the pleading.
25
26
     PLAINTIFFS’ MOTION FOR LEAVE TO                                                  1708 Bellevue Avenue
     MOVE TO STRIKE AFFIRMATIVE                                                        Seattle, WA 98122
                                                                             (206) 441-5444 FAX (206) 838-6346
     DEFENSES UNDER FED. R. CIV. P. 12(f)(2) - 2
     (Case No. C18-1132 TSZ)
          Case 2:18-cv-01132-TSZ Document 147 Filed 04/28/21 Page 3 of 6




1    Although under Fed. R. Civ. P. 12(f)(2) any motion to strike any of defendants’ affirmative

2    defenses was required to be filed no later than April 13, 2021, the Court has the discretion to

3    allow Plaintiffs to file a motion to strike the affirmative defenses now under Fed. R. Civ. P.
4
     6(b) and/or Fed. R. Civ. P. 12(f)(1).
5
            Rule 6(b) provides that the Court may extend the time for filing a motion after the
6
     deadline provided by the court rules “if the party failed to act because of excusable neglect.”
7
     Excusable neglect exists here. A draft Motion to Strike Affirmative Defenses was prepared
8

9    and ready to file on April 12, 2021, but due to a miscommunication between Plaintiffs’ co-

10   counsel attendant to one of counsel’s vacations, the motion was not timely filed. See
11   Declaration of Guy W. Beckett in Support of Plaintiffs’ Motion for Leave to Move to Strike
12
     Affirmative Defenses Under Fed. R. Civ. P. 12(f)(2) (“Beckett Decl.”) at 1-2. Under the
13
     circumstances, the Court should agree that the Plaintiffs’ failure to timely file the motion was
14
     due to excusable neglect and consider Plaintiff’s arguments to strike Defendants’ 55
15
16   affirmative defenses that are included within Plaintiffs’ Motion to Strike and Dismiss

17   Defendants’ Affirmative Defenses.

18          The Court also has the discretion to consider Plaintiffs’ arguments to strike
19   Defendants’ affirmative defense under Fed. R. Civ. P. 12(f)(1). District courts in the Ninth
20
     Circuit have permitted plaintiffs to file untimely motions to strike under Rule 12(f)(2) under
21
     Rule 12(f)(1). For example, in Taylor v. Stave, Inc., No. CV 15-4-190 FMO (ASX), 2016 WL
22
     6674987 (C.D. Cal. Jan. 4, 2016), the plaintiff filed a Rule 12(f)(2) motion forty-one days
23
24   after the Defendant filed its Answer. The Defendant argued that the motion was untimely and

25   should be denied for that reason alone. The Court disagreed, concluding that the benefits

26
     PLAINTIFFS’ MOTION FOR LEAVE TO                                                  1708 Bellevue Avenue
     MOVE TO STRIKE AFFIRMATIVE                                                        Seattle, WA 98122
                                                                             (206) 441-5444 FAX (206) 838-6346
     DEFENSES UNDER FED. R. CIV. P. 12(f)(2) - 3
     (Case No. C18-1132 TSZ)
           Case 2:18-cv-01132-TSZ Document 147 Filed 04/28/21 Page 4 of 6




1    gained from the Court’s consideration of the motion outweighed the time issue:

2                 Plaintiff filed his Motion 41 days after The Stave filed its Answer…. As
                  defendant points out, Federal Rule of Civil Procedure 12(f)(2) states that
3                 a motion to strike may be made “within 21 days after being served with
                  the pleading.” …. Defendant’s argument fails to acknowledge, however,
4
                  that Rule 12(f)(1) gives the court authority to strike from a pleading “on
5                 its own.” …. It therefore cannot be disputed that “the Court has the
                  power to consider the motion and also to strike portions of the pleadings
6                 sua sponte. (Citation omitted). Because sorting out defendant’s
                  affirmative defenses at this time will streamline the litigation, the court
7                 will consider the merits of the Motion and the sufficiency of defendant’s
                  affirmative defenses.
8

9    Id. at *1-2 (emphasis supplied).

10           Similarly, in Sprint Sols, Inc. v. Pac. Cellupage, Inc., No. 213CV07862CASJCG,
11   2014 WL 12610204 (C.D. Cal. Dec. 17, 2014), although the court denied plaintiffs’ untimely
12
     Rule 12(f)(2) motion as moot because the defendants informed the court that they would
13
     withdraw most of the objectionable defenses, the court ruled that it had the authority to
14
     consider the motion:
15
16                Defendants argue that … plaintiffs’ motion is untimely under Federal
                  Rule of Civil Procedure 12(f)(2), which requires that a motion to strike a
17                pleading to which a response is not allowed be filed within 21 days of
                  service of the pleading. But regardless of whether the motion was timely
18                filed, because a district court “may make appropriate orders to strike
                  under [Rule 12(f)] at any time on its own initiative,” the Court “may
19                consider and grant an untimely motion to strike where it seems proper to
20                do so.” Campbell v. Pricewaterhouse Coopers, LLP, No. CIV S-06-2376
                  LKK/GGH, 2007 WL 841694, at *2 (E.D. Cal. Mar. 20, 2007); see 5C
21                Wright & Miller, Federal Practice and Procedure, Civil § 1380 (3d ed.
                  2004) (“The authority given the court by the rule to strike an insufficient
22                defense on its ‘own initiative at any time’ has been interpreted to allow
                  the district court to consider untimely motions to strike and to grant them
23                if doing so seems proper.”).
24
     Id. at *2.
25
26
     PLAINTIFFS’ MOTION FOR LEAVE TO                                                    1708 Bellevue Avenue
     MOVE TO STRIKE AFFIRMATIVE                                                          Seattle, WA 98122
                                                                               (206) 441-5444 FAX (206) 838-6346
     DEFENSES UNDER FED. R. CIV. P. 12(f)(2) - 4
     (Case No. C18-1132 TSZ)
          Case 2:18-cv-01132-TSZ Document 147 Filed 04/28/21 Page 5 of 6




1           Consideration of the Plaintiffs’ Rule 12(f) arguments included in Plaintiffs’ Motion to

2    Strike and Dismiss Defendants’ Affirmative Defenses will help the Court streamline the

3    pleadings and will assist in reducing some of the complexity attendant to this case. Fed. R.
4
     Civ. P. 1 (civil rules should be “construed, administered, and employed by the court and the
5
     parties to secure the just, speedy, and inexpensive determination of every action and
6
     proceeding”). Further, the Court’s consideration of these issues will not prejudice Defendants
7
     as the arguments are included within a motion to which Defendants will already be
8

9    responding. Accordingly, the Court should consider Plaintiffs’ untimely Fed. R. Civ. P 12(f)

10   arguments contained in Plaintiffs’ Motion to Strike and Dismiss Defendants’ Affirmative
11   Defenses.
12
            A proposed Order is submitted with this motion.
13
                    DATED: April 27, 2021.
14
     Attorneys for Plaintiffs:
15
16   LEONARD LAW                                   BERRY & BECKETT, PLLP

17   __/s/ Sam Leonard_______________               /s/ Guy Beckett
     Sam Leonard, WSBA #46498                      Guy W. Beckett, WSBA #14939
18   3614 California Ave. SW, #151                 1708 Bellevue Avenue
     Seattle, WA 98116                             Seattle, WA 98122
19   Telephone: (206) 486-1176                     Telephone: (206) 441-5444
20   Facsimile: (206) 458-6028                     Facsimile: (206) 838-6346
     E-mail: sam@seattledebtdefense.com            E-mail: gbeckett@beckettlaw.com
21
     HENRY & DeGRAAFF, P.S.                        NORTHWEST CONSUMER LAW CENTER
22
      /s/ Christina Henry                           /s/ Amanda Martin
23   Christina L. Henry, WSBA #31273               Amanda N. Martin, WSBA #49581
24   787 Maynard Ave. S.                           936 North 34th Street, Suite 300
     Seattle, WA 98104                             Seattle, WA 98103
25   Telephone: (206) 330-0595                     Telephone: (206) 805-0989

26
     PLAINTIFFS’ MOTION FOR LEAVE TO                                                 1708 Bellevue Avenue
     MOVE TO STRIKE AFFIRMATIVE                                                       Seattle, WA 98122
                                                                            (206) 441-5444 FAX (206) 838-6346
     DEFENSES UNDER FED. R. CIV. P. 12(f)(2) - 5
     (Case No. C18-1132 TSZ)
          Case 2:18-cv-01132-TSZ Document 147 Filed 04/28/21 Page 6 of 6




1    Facsimile: (206) 400-7609                     Facsimile: (206) 805-1716
     E-mail: chenry@HDM-legal.com                  E-mail: Amanda@NWCLC.org
2
3
4
5
6
7
8

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     PLAINTIFFS’ MOTION FOR LEAVE TO                                          1708 Bellevue Avenue
     MOVE TO STRIKE AFFIRMATIVE                                                Seattle, WA 98122
                                                                     (206) 441-5444 FAX (206) 838-6346
     DEFENSES UNDER FED. R. CIV. P. 12(f)(2) - 6
     (Case No. C18-1132 TSZ)
